Oo ma Nm ot FF O HP Ff

mo bo wo YS WH WY WH NY NHN HYP KP YP FP FY FF Fe FEF RP
oytoow ® ow NY F# OG OBO wOanN Dna fF Ww NY KF O&O

 

 

Case 3:17-cv-00022-RCJ-CLB Document 51

AARON D. FORD
Attorney General
ROST C. OLSEN, 14410
Deputy Attorney General
State of Nevada
Public Safety Division
100 N. Carson Street
Carson City, NV 89701-4717
Tel: (775) 684-1209
E-mail: rolsen@ag.nv.gov

Attorneys for Defendants

Romeo Aranas, Candis Rambur (Brockway),
David Everett, Marsha Johns

and Teresa Wickham

Filed 03/03/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

GERALD VON TOBEL,
Plaintiff,
Vv

DR. JOHNS, et al.,

Defendants.

 

 

Case No. 3:17-cv-00022-RCJ-CLB

MOTION FOR EXTENSION OF
DISPOSITIVE MOTIONS DEADLINE
(First Request)

Defendants, Romeo Aranas, Candis Rambur (Brockway), David Everett, Marsha

Johns and Teresa Wickham, by and through counsel, Aaron D. Ford, Attorney General of

the State of Nevada, and Rost C. Olsen, Deputy Attorney General, hereby move the Court

for a 31-day extension of the dispositive motions deadline contained in ECF No. 33. This

Motion is based on Federal Rule of Civil Procedure 6(b)(1)(A), and is supported by the

following Memorandum of Points and Authorities.

MEMORANDUM OF POINTS AND AUTHORITIES

Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as

follows:

| When an act may or must be done within a specified time, the
court may, for good cause, extend the time: (A) with or without
motion or notice if the court acts, or if a request is made, before
the original time or its extension expires; or (B) on motion made

 
Oo wan on a fF WO NY HF

mo wp wo wo bS WH NY WN NO YH BH FP F&F YFP FPF ee ee
CAN a or 8B wo NYO KF OO HO MBN DoT FF WO YH KF OC

 

 

Case 3:17-cv-00022-RCJ-CLB Document 51 Filed 03/03/20 Page 2 of 3

after the time has expired if the party failed to act because of
excusable neglect.

Here, Defendants respectfully request this Court extend the dispositive motions
deadline contained in its Scheduling Order (ECF No. 33) from March 6, 2020 to close of
business on April 6, 2020. Defendants are using certain medical records to support their
upcoming Motion for Summary Judgment. See Ex. A (Declaration of Rost C. Olsen) at {| 3.
However, a clerical error occurred in compiling and transmitting copies of these certain
medical records from the Nevada Department of Corrections (NDOC) to the
Undersigned’s office. Id. at § 3. The Undersigned’s office has communicated with NDOC
regarding the error, and has been informed that NDOC will not be able to recompile and
transmit the medical records before March 6, 2020. Id. at { 4.

Further compounding the matter, the Undersigned is expecting the birth of his
first child within the next three weeks, and is expecting to take a couple of days off from
work to tend to family matters arising in the wake of his daughter’s much-anticipated
a rival, Id. at 7 5.

For the foregoing reasons, Defendants submit there is good cause for the requested
extension, and request this Motion be granted.

DATED this 8rd day of March, 2020.

AARON D. FORD
Attorney General

By: /s/ Rost C. Olsen
ROST C. OLSEN, Bar No. 14410
Deputy Attorney General

Attorneys for Defendants

IS SO ORDERED.

 
 
    

GISTRATE JUDGE

 
Oo wornynen ca & WwW YO

do wo mw bw WS WS NH NY NO KY BY KBP SFP FP FP Fe Ee Ee eR
onda a BP ONY FP OH WON DT FF WO NH FF OO

 

 

Case 3:17-cv-00022-RCJ-CLB Document 51 Filed 03/03/20 Page 3 of 3

CERTIFICATE OF SERVICE
I certify that I am an employee of the Office of the Attorney General, State of
Nevada, and that on this 3rd day of March, 2020, I caused a copy of the foregoing,
MOTION FOR EXTENSION OF DISPOSITIVE MOTIONS DEADLINE (First
Request), to be served, by U.S. District Court CM/ECF Electronic Filing on the following:

Gerald VonTobel #86814
Care of LCC Law Librarian
Lovelock Correctional Center
1200 Prison Road

Lovelock, Nevada 89419
Icclawlibrary@doc.nv.gov

\ 4
Oa *K » “SOA

An employee of the

Office of the Attorney General

 
EXHIBIT A

Declaration of
Rost C. Olsen

EXHIBIT A
© @ NY oO P WO NH

Do ws wp bb HO BO HO NO NO KF RR BE EER lL llULh lL
Co Too B® DH NH FP CO oO woOHNH Dae FF WO DY FF OO

 

 

Case 3:17-cv-00022-RCJ-CLB Document 51-1 Filed 03/03/20 Page 2 of 2

DECLARATION OF ROST C, OLSEN

1. I, Rost C. Olsen, Esq., declare the following:

2. I am a Deputy Attorney General (DAG) for the Office of the Nevada Attorney
General (OAG). I work in the Carson City location.

3. While preparing the Motion for Summary Judgment (MSJ) in the matter of
Von Tobel v. Johns, et al., case no. 3:17-cv-00022-RCJ-CLB, I discovered a clerical error
had occurred in the compilation and transmission of certain medical records from the
Nevada Department of Corrections (NDOC) to my office. These are records I intend to use
as a featured exhibit supporting the MSJ.

4, On March 3, 2020, I received word that NDOC will be unable to recompile
and retransmit the records to my office before the March 6, 2020 dispositive motions
deadline in the above-stated case.

5, My wife and I are expecting our first child to be born within the next three
weeks, and I expect to take some time away from work to handle family matters
surrounding the birth of our child.

Pursuant to 28 U.S.C. § 1746 Declarant certifies, under penalty of perjury, that the
foregoing is true and correct.

Executed this 3rd day of March, 2020 in Carson City, Nevada.
ey SN
we fo

2 é

—<—

Rost Cc. Otgén —

 
